DETAILED ACTION
Applicant's amendments and remarks, filed 5/18/22, are fully acknowledged by the Examiner. Currently, claims 1-4, 6-7, 10-23, 45-52 are pending with claim 45 amended. Applicant’s amendment to claim 45 has overcome the previously filed 35 USC 112(b) rejection.  The following is a complete response to the 5/18/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim({s) 1-4, 6, 7, 10-19, 23, and 45-52 is/are rejected under 35 U.S.C. 102(a)({1) as being anticipated by Razzaque (US 2011/0137156).
Regarding claim 1, Razzaque teaches a method for planning an ablation procedure prior to performing the procedure, the method comprising: receiving volumetric image data representing a volume of patient tissue (par. [0179]), the volumetric image data being constructed from a series of two-dimensional images of the patient tissue (par. [0181] 2d slices to see the 3d volumetric data) and including a virtual needle (needle as in par. [0181]); segmenting the virtual needle within the volumetric image data such that the virtual needle defines a longitudinal axis extending through the volume (plane of orientation axis aligned with the surgical instrument as in par. [0177]); generating a first cross-sectional, two-dimensional view of the volume, the first cross-sectional, two- dimensional view showing a first plane through the volume in which the axis defined by the virtual needle lies (planar image 2460); displaying the first cross-sectional, two-dimensional view on a display (display 2420 as in Fig. 24, with similar displays in other figures); and generating and displaying a second cross-sectional, two-dimensional view of the volume (rotating the needle to rotate the image as in par. [0050]), the second cross-sectional, two-dimensional view showing a second plane through the volume in which the longitudinal axis defined by the virtual needle lies, the second plane being different from the first plane (new plane as in par. [0050)).
Regarding claim 2, Razzaque teaches wherein the first cross-sectional, two-dimensional view and the second cross-sectional, two-dimensional view comprise perspective views of the first and second planes, respectively (planar images of the first and second planes).
Regarding claim 3, Razzaque teaches wherein the first cross-sectional, two-dimensional view comprises a plurality of pixels (par. [0087] pixels to display the image);
the second cross-sectional, two-dimensional view comprises a plurality of pixels (pixels of a display to display the image); and
the pixels in the first cross-sectional, two-dimensional view that correspond to the virtual needle also correspond to the virtual needle in the second cross-sectional, two-dimensional view (the needle is the same in both views).
Regarding claim 4, wherein generating the second cross-sectional, two-dimensional view comprises rotating the volumetric image data around the axis defined by the virtual needle (par. [0050] rotation of the medical device controlling the display plane), and wherein the rotating the volumetric image data around the axis is performed in response to a command received via a user interface (in response to the user interfacing with the medical device by rotating).
Regarding claim 6, Razzaque teaches further comprising the step of receiving a location of the virtual needle within the volume (par. [0070] accelerometers to determine position of the needle).
Regarding claim 7, Razzaque teaches wherein the displayed first cross-sectional, two- dimensional view and/or the displayed second cross-sectional, two-dimensional view includes a displayed indication of the location of the virtual needle within the volume (Fig. 24).
Regarding claim 10, Razzaque teaches further comprising the step of segmenting a lesion from the volumetric image data (par. [0058]).
Regarding claim 11, Razzaque teaches the first cross sectional, two dimensional view and or the second cross sectional, two dimensional view comprises a cross sectional outline of the lesion (as in Fig. 19 and par. [0187]).
Regarding claim 12, Razzaque teaches receiving one or more input parameters for an ablation procedure (par. [0072]); and
determining a treatment volume based on the received one or more input parameters (par. [0072]).
Regarding claim 13, Razzaque teaches the one or more input parameters comprises an ablation power and or an ablation duration (par. [0072]).
Regarding claim 14, Razzaque teaches wherein the first cross-sectional, two-dimensional view and/or the second cross-sectional, two- dimensional view comprises a cross-sectional outline of the treatment volume (as in Fig. 7 and par. [0140)).
Regarding claim 15, Razzaque teaches segmenting a lesion from the volumetric image data (par. [0058]);
receiving one or more input parameters for an ablation procedure (power and duration as in par. [0130]);
determining a treatment volume based on the received one or more input parameters (ablation volume determined); and
comparing the determined treatment volume to the lesion volume (par. [0058)).
Regarding claim 16, Razzaque teaches wherein the first cross-sectional, two-dimensional view and/or the second cross-sectional, two-dimensional view comprises a cross- sectional outline of the treatment volume and/or the lesion (par. [0058]).
Regarding claim 17, Razzaque teaches further comprising determining and displaying treatment margins associated with the treatment volume and the lesion volume (par. [0058]).
Regarding claim 18, Razzaque teaches adjusting the position of the virtual needle in the volume (par. [0140] advance the needle along the drive location);
segmenting the virtual needle in the adjusted position (new slice); and
generating a third cross-sectional, two-dimensional view on the display showing a third plane through the volume in which the axis defined by the virtual needle in the adjusted position lies (new image as in par. [0140)).
Regarding claim 19, Razzaque teaches wherein adjusting the position of the virtual needle comprises advancing the needle along the axis defined by the needle such that the third plane is the same plane as shown in a previous cross-sectional, two-dimensional view (advance along the drive par. [0140)]).
Regarding claim 23, Razzaque teaches receiving a selection of a desired treatment volume (desired target as in par. [0134]);
determining a suggested needle position and/or one or more suggested ablation parameters to achieve the desired treatment volume (drive projection of the needle to get a suggested position); and generating a fifth cross-sectional, two-dimensional view of the volume (cross sectional views created as in Fig. 36b and par. [0090)), the fifth cross-sectional, two-dimensional view showing a fifth plane through the volume in which the axis defined by the virtual needle in the suggested needle position lies (axis aligned slices as in par. [0174)]).
Regarding claim 45, Razzaque teaches a method for planning an ablation procedure prior to performing the procedure, the method comprising:
receiving volumetric image data including data representive of the location of a needle in a volume (par. [0179]; needle as in par. [(0181]);
segmenting the needle in the volumetric image data (par. [0140] needle), the data segmenting including determining a location of the needle in the volume (par. [0140]);
generating a first cross-sectional, two-dimensional view of the volume, the first cross-sectional, two- dimensional view showing a first plane through the volume in which the axis defined by the virtual needle lies (planar image 2460);
generating and displaying a second cross-sectional, two-dimensional view of the volume (rotating the needle to rotate the image as in par. [0050]), the second cross-sectional, two-dimensional view showing a second plane through the volume in which the longitudinal axis defined by the virtual needle lies, the second plane being different from the first plane (new plane as in par. [0050)).
Regarding claim 46, Razzaque teaches receiving one or more inputs related to an ablation procedure (par. [0072]); determining an impacted volume based on the one or more received inputs (update model to reflect changes in power and duration); and
displaying on the first cross-sectional, two-dimensional view and/or the second cross-sectional, two- dimensional view a cross-sectional of the determined impacted volume (receive 3d images as in par. [0072], which would be displayed as the views as in claim 45).
Regarding claim 47, Razzaque teaches the one or more inputs comprises an ablation power and or an ablation time (par. [0072]).
Regarding claim 48, Razzaque further teaches segmenting an identifiable volumetric region of interest in the volumetric image data (tumor volume as in par. [0058]); and indicating the cross-sectional area of the identifiable volumetric region in the first cross-sectional, two dimensional view and/or the second cross-sectional, two-dimensional view (Fig. 7 and par. [0140)]).
Regarding claim 49, Razzaque teaches the identifiable volumetric region comprises a lesion (tumor volume as in par. [0058)).
Regarding claim 50, Razzaque teaches the step of comparing the volume of the identifiable volumetric region of interest and the determined impacted volume (par. [0058]).
Regarding claim 51, Razzaque teaches wherein the comparing the volume of the identifiable volumetric region of interest and the determined impacted volume comprises comparing the boundaries of the volumetric regions (par. [0058] compare ablation zone to tumor volume), and wherein, if the boundary of the impacted region does not sufficiently enclose the identifiable volume of interest, adjusting a treatment variable (par. [0072).
Regarding claim 52, Razzaque teaches wherein adjusting a treatment variable comprises adjusting a needle position, adjusting an ablation power, adjusting an ablation time, and/or adding one or more additional needles into the volume (par. [0072] adjust ablation power or ablation time). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque in view of Green (US 2013/0197357).
Regarding claim 20, Razzaque teaches wherein the virtual needle comprises a first virtual needle (needle as in claim 1), but is silent and further comprising the steps of adding a second virtual needle to the volume and segmenting the second virtual needle such that the second virtual needle defines a longitudinal axis extending through the volume. However, Green teaches a second needle of a similar device setup (par. [0352]), with a longitudinal axis for the trajectory indicators (par. [0107]). It would have been obvious to one of ordinary skill in the art to modify Razzaque with a second needle as in Green, to allow for multiple medical devices to treat tissue (par. [0003, 0004, 0024] of Green, multiple medical device configurations).
Regarding claim 21, Razzaque is silent regarding the second virtual needle. Green teaches generating a fourth cross- sectional, two-dimensional view on the display showing a fourth plane through the volume in which the axis defined by the second virtual needle lies (par. [0099]). It would have been obvious to one of ordinary skill in the art to modify Razzaque with a second needle as in Green, to allow for multiple medical devices to treat tissue (par. [0003, 0004, 0024] of Green, multiple medical device configurations).
Regarding claim 22, Razzaque is silent regarding the second virtual needle. Green teaches the step of receiving, via a user interface, a selection of which of the first and second virtual needle to include in a cross- sectional, two-dimensional view (par. [0103] selecting a medical device with parameters, for use to determine perspective view to be displayed on a screen as in par. [0104]). It would have been obvious to one of ordinary skill in the art to modify Razzaque with a second needle as in Green, to allow for multiple medical devices to treat tissue (par. [0003, 0004, 0024] of Green, multiple medical device configurations).
Response to Arguments
Applicant's arguments filed 5/18/22 have been fully considered but they are not persuasive. Applicant argues on page 8 that the claimed subject matter relates to a method for planning an ablation  the method of Razzaque deals with imaging and determining movement based on the images of a needle before ablating target tissue. One of ordinary skill in the art would appreciate that this method of Razzaque is planning movement based on images, and moving the needle toward the region of interest, and finally an ablation procedure may be performed. Furthermore, applicant argues that Razzaque does not teach constructing volumetric image data being constructed from a series of 2-d images of the patient tissue and including a virtual needle. However, par. [0181] teaches the 3D volume made up of slices. Par. [0181] also points to Figs. 24-36d and accompanying text, such as par. [0090], with slices as original slices of CT data. One of ordinary skill in the art would know that a CT scan (the 3d visualizable data) is made of 2-d image slices put together to make the 3d image.  Applicant further argues that Razzaque does not teach the surgical needle has been segmented. However, Razzaque teaches segmenting the needle along the needle geometry as in par. [0177]. Further, the cross-sectional plane of the of tissue including the needle is displayed as in at least par. [0179].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794